P IBR Curiam. Appellants James Dennis Hudspeth and Johnny “Red” Hudspeth, by and through their attorney, have filed a motion for rule on clerk. Appellants’ attorney, David P. Henry, states in the motion that the record was tendered late due to an illness he suffered, which he maintains constitutes excusable neglect and unavoidable casualty, thereby entitling appellants to have the record filed and the case docketed by the Clerk.  We find that the attendant circumstances do not constitute excusable neglect or unavoidable casualty; however, as the error is admittedly made by an attorney for a criminal defendant, we find good cause to grant the motion. See In Re Belated Appeals In Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. ÍMBER, J„ not participating.